           Case 1:20-cv-00392-RP Document 18 Filed 05/11/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

NATACHA INGONGA BOLUMBU,                              §
                                                      §
                Petitioner,                           §
                                                      §
v.                                                    §                    1:20-CV-392-RP
                                                      §
WILLIAM BARR, et al.                                  §
                                                      §
                Respondents.                          §


                                           MEMORANDUM

        On May 11, 2020, the Court set a telephonic hearing for May 12, 2020, in this case. (Order,

Dkt. 17).1 This memorandum clarifies the purpose of that hearing.

        For the purposes of the hearing, the Court assumes, without conclusively deciding, that it

has jurisdiction over this case. Therefore, as discussed at the May 8, 2020, hearing, (see Minute Entry,

Dkt. 16), the Court will hear arguments from the parties about the merits of Petitioner’s petition.

(See also Memo., Dkt. 12, at 5). The Court does not intend to file an additional memorandum guiding

the parties’ arguments prior to the hearing. If the parties wish to present argument at the hearing on

Respondents’ motion for leave to file documents under seal, (Dkt. 14), they may do so as well; or, if

Petitioner does not intend to oppose the motion, which will become ripe for decision after May 15,

2020, she may indicate so at the hearing.

         SIGNED on May 11, 2020.




                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE


1 The Court also set a telephonic hearing at the same time in Songo v. Barr, No. 1:20-CV-389-RP (W.D. Tex.
filed May 11, 2020) (Hearing Order, Dkt. 17).
